Citation Nr: 1223521	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  03-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for arthritis of multiple joints.

3.  Entitlement to a rating in excess of 10 percent for status post arthroscopic surgery of the right knee, prior to February 19, 2008.

4.  Entitlement to a rating in excess of 30 percent for arthritis of the right knee, status post arthroplasty, from April 1, 2009.

5.  Entitlement to an increased rating for bursitis of the right shoulder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 until his retirement in August 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated January 2002, the RO denied the Veteran's claims for service connection for a right foot disability and arthritis of multiple joints and his claims for an increased rating for his right knee and right shoulder disabilities.  This case was previously before the Board in June 2005 and again in October 2007 and was remanded for additional development of the record and/or to ensure due process.  By rating action dated December 2009, the RO assigned a 30 percent evaluation for the Veteran's right knee disability, effective April 1, 2009.  The Board again remanded the Veteran's claim in July 2010.  The case is again before the Board for appellate consideration.

In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Since the RO has not assigned the maximum rating for the Veteran's right knee disability and he has not stated he is satisfied with the current rating for it, the Board will continue to consider his claim for a higher rating.  

In its July 2010 determination, the Board reopened the Veteran's claim for service connection for headaches, and denied service connection for a dental disorder, to include for purposes of obtaining VA outpatient treatment.  By rating decision dated April 2012, service connection for chronic tension headaches was granted. Accordingly, this decision is limited to the issues set forth on the cover page.

The Board points out that by rating action dated April 2012, the RO granted service connection for surgical scar of the right knee.  A noncompensable evaluation was assigned, effective September 11, 2010.  Since the Veteran has not expressed disagreement with the assigned rating, the Board will not consider this matter in this determination.

The issue of entitlement to service connection for arthritis of multiple joints is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Any in-service right foot problems were acute and transitory and resolved without residual disability.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a right foot disability.

3.  Prior to February 19, 2008, the Veteran's right knee disability was manifested by no more than slight limitation of motion and there was no pain on motion.

4.  From April 1, 2009, the Veteran's right knee disability is manifested by slight limitation of motion and pain.

5.  The Veteran's right shoulder disability is manifested by limitation of motion, but he is able to raise his arm above shoulder level.  There is no evidence of nonunion or malunion.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).

2.  The criteria for a rating in excess of 10 percent for a right knee disability, prior to February 19, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

3.  The criteria for a rating in excess of 30 percent for arthritis of the right knee, status post arthroplasty, from April 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5055, 5260, 5261 (2011).

4.  The criteria for a rating in excess of 10 percent for bursitis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5201, 5202, 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated August 2001, issued prior to the rating decision on appeal, July 2005 and October 2007, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2007 letter also advised the Veteran of the evidence necessary to support a claim for an increased rating and how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private medical records, the reports of VA examinations and the Veteran's testimony at a hearing before the undersigned. 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of any right foot disability.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

VA clinical examinations with respect to the increased rating issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A.  Right foot disability 

The evidence supporting the Veteran's claim includes his statements and some of the evidence of record.  A physical profile record dated February 1973 reflects that the Veteran had a crushed right foot.  

During the hearing before the undersigned in May 2004, the Veteran testified he was hooking up a trailer and it fell on his right foot.  He claimed he was treated in service and he had a cast and wrap for it.  He also asserted he was on medication.  He reported his current symptoms include pain and soreness.  

The evidence against the Veteran's claim includes the service treatment records and the post-service findings of record.  Physical examinations in January 1981 and December 1984 show the feet were evaluated as normal.  It is also significant to point out that the Veteran completed a report of medical history at the time of each of these examinations and he denied any history of foot trouble.  The feet were again normal on the retirement examination in May 1993.

On VA examination in September 2010, the Veteran asserted he had never had a fracture of his foot or metatarsals, and he denied any foot problems other than the skin problem of tinea pedis.  An examination of the feet revealed no edema, and there was no pain with manipulation.  The diagnosis was there were no clinical or objective findings to support a diagnosis of a right foot disorder, to include recurrent tinea pedis, pes planus, plantar fasciitis, or fracture of the metatarsal or cuboid.  

In certain instances, current disability may be demonstrated by competent and credible lay evidence.  However, a current right foot disability is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report symptoms he experiences, he is not competent to diagnose a chronic condition.  While the crush injury to the right foot was noted in 1973, the remainder of the service treatment records shows no complaints or findings concerning a right foot disorder.  The Board also emphasizes that the right foot was normal at the time of the retirement examination in May 1993.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement to service-connection for disability due to disease or injury to cases where such incidents had actually resulted in a demonstrated disability.  In the absence of proof of a present disability at any time during the appeal period (since the Veteran filed his claim for service connection), there can be no valid claim.  Thus, there is no basis on which service connection may be granted. 

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a right foot disability.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Right knee 

A 100 percent evaluation may be assigned for knee replacement (prosthesis) for 1 year following implantation of prosthesis.  A 60 percent rating may be assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  Diagnostic Code 5010.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A rating of 40 percent is warranted for impairment of the tibia and fibula manifested nonunion, with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 40 percent evaluation may be assigned for ankylosis of the knee in flexion between 10 and 20 degrees.  With ankylosis at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, a 30 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5256

On VA examination in January 2002, the Veteran stated that since arthroscopic surgery on his right knee in the 1990's, he continued to experience varying degrees of swelling, catching and clicking with movements.  The symptoms were reportedly slowly increasing, but were not disabling.  It was noted he was employed on a full-time basis, and functioned without difficulty.  An examination showed a slight nodular bulging of the soft tissue anterior to the patella.  There was no edema or fluid in the right knee.  The joint was stable in all planes and there was no bony tenderness.  Range of motion was from 0 to about 125 degrees of flexion.  Mild crepitus was experienced in the form of an audible click during extension.  

VA outpatient treatment records disclose the Veteran was seen in December 2001 for complaints including right knee pain.  He related his right knee had been painful for years, and stated his knee "gives out" on him.  An examination revealed he had a brace.  The right knee was mildly swollen with normal range of motion.  There was no laxity.  He had a normal gait, and anterior drawer sign was negative.  When seen in June 2002, the Veteran described occasional buckling of the right knee.  An examination revealed mild discomfort.  There was crepitus with range of motion.  There was no instability or effusion.  A mild valgus deformity was present.  

Private medical records show the Veteran was seen in February 2004.  It was indicated he had undergone Cortisone injections, medication and used a brace with only modest improvement in his symptoms.  He asserted his right knee pain had worsened.  An examination showed he walked with a moderate right antalgic gait, but without the use of any assistive device.  Range of motion was from 3 to 120 degrees.  He exhibited 1+ joint effusion.  The Veteran was stable to valgus and varus stress.  There was significant medial joint line tenderness and patellofemoral crepitation.  A Hyalgan injection series was recommended.  It was noted later that month he had only minimal pain relief with the injections.  

The Veteran was again examined by the VA in May 2004.  He reported his symptoms included frequent pain and occasional swelling with excessive use.  He worked full-time and could perform all related tasks with occasional pain.  An examination demonstrated slight anterior swelling.  There was no redness or deformity.  The joint was stable in all planes.  Range of motion was from 0 to 110, with pain beginning at 90 degrees.  The diagnosis was status post right knee arthroscopy with mild degenerative changes.

Private medical records disclose the Veteran was seen in March 2005.  It was indicated that all conservative treatments had provided mild relief, but the Veteran presented with worsening right knee pain and swelling, without a new injury or trauma.  On examination, the Veteran walked with a moderate right antalgic gait, but without the use of any assistive device.  Range of motion was from 0-120 degrees with general diffuse feelings of tightness and range of motion.  He exhibited mild medial and lateral joint line tenderness.  There was 1+ joint effusion.  In May 2005, range of motion was from 0-120 degrees.  He exhibited significant medial joint line tenderness, but there was no lateral joint line tenderness.  The assessment was symptomatic tricompartmental osteoarthritis of the right knee.  Range of motion was again 0-120 in February 2007.  The Veteran was stable to valgus and varus stress.  When he was seen in September 2007, it was indicated that he had received a Cortisone injection in April 2007 with modest improvement in his symptoms.  He related his symptoms had progressively worsened over the last several weeks.  An examination showed he walked with a moderate right antalgic gait, but without any assistive device.  Range of motion was from 5 to 110 degrees.  He exhibited 1+ joint effusion.  

Additional private medical records have been associated with the claims folder.  The Veteran complained of right knee pain in September 2007.  He noted he had received an injection a few weeks earlier, but still had right knee pain.  On examination, range of motion of the right knee was from 8-90 degrees.  Alignment was slightly varus.  There was no instability.  The Veteran had significant crepitus with range of motion, and there was a small knee effusion.  The impression was severe osteoarthritis of the right knee.  

A right total knee arthroplasty was performed in February 2008.  When he was seen in May 2008, it was reported that because the Veteran had difficulty achieving his expected range of motion, and because of arthrofibrosis, he underwent manipulation in April 2008.  An examination revealed that range of motion appeared to be between 5 and 10 degrees lacking full extension.  He flexed further to 95 degrees.  In July 2008, it was noted the right knee had a 5 degree flexion contracture with further flexion to 100 degrees.  There was no instability.  The Veteran walked with a slight limp.  He was seen in February 2009, one year following the knee replacement, and reported some aching laterally, but otherwise he was doing fairly well.  He was not on pain medication.  An examination revealed no evidence of erythema or excessive warmth.  The collateral ligaments were stable.  He had a modest effusion on the knee.  In September 2009, it was reported that the previous night, he started having aching in the proximal tibial area.  He went to the emergency room and was given an injection of Toradol.  An examination revealed the knee was warm to touch, but not exceedingly hot.  The Veteran had a large effusion on the knee.  He could fully extend the knee and flexed it past 115 degrees.  There was tenderness, more over the medial aspect of the knee.  The assessment was increased knee pain, status post right total knee with increased effusion.  

The Veteran was examined by the VA in September 2010.  It was noted he used a cane secondary to his knee replacement.  He said he had no pain in the right knee, but that it was sore every day.  It swelled, but did not lock, pop, buckle, grind, or give way.  An examination of the right knee revealed there was no erythema, edema, tactile crepitus or instability.  The Veteran was able to extend the knee to 5 degrees with pain at 5 degrees.  He was able to flex 0-95 degrees with pain at 95 degrees.  There was no decrease with repetitive movements.  

Service connection was initially established by the RO for retropatellar pain syndrome of the right knee in a November 1995 rating decision.  The condition was subsequently recharacterized as status post arthroscopic surgery of the right knee, and the 10 percent evaluation then in effect was confirmed and continued in the January 2002 rating action.  The December 2009 rating decision reflects that the disability was again recharacterized as osteoarthritis of the right knee, status post total arthroplasty.  A temporary 100 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.30 (2011), effective February 19, 2008, and a 100 percent schedular evaluation was assigned from March 19, 2008, through March 31, 2009.  Thereafter, a 30 percent schedular evaluation was assigned, effective April 1, 2009.

The initial question is whether a schedular rating in excess of 10 percent is warranted prior to February 19, 2008.  The evidence demonstrates there is no basis on which a higher rating may be assigned.  Flexion has, on all examinations, exceeded 60 degrees and, with one exception, extension was not limited to greater than 5 degrees.  When he was seen in September 1990, range of motion was from 8-90 degrees.  This would support no more than the 10 percent evaluation that was in effect.  The examinations did not demonstrate pain on motion or other findings to warrant a higher rating.  

The Board also notes that the VA General Counsel has held that separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  However, at no time during the course of the appeal has the evidence demonstrated either loss of flexion and extension to a degree to which a higher rating could be assigned.  Accordingly, assignment of separate evaluations for limited flexion and extension of the either knee is not appropriate in this case.

While the Veteran has on at least one occasion reported his right knee gives way, such allegations are not supported by the record.  The Board notes the May 2004 VA examination demonstrated the joint was stable.  It is also observed that the private evaluation in September 2007 showed no instability.  Thus, entitlement to a separate evaluation for lateral instability is not warranted for the right knee.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

As noted above, a right total knee arthroplasty was performed in February 2008.  A 100 percent evaluation was assigned pursuant to the provisions of Diagnostic Code 5056.  This rating was in effect through March 31, 2009, and a 30 percent evaluation became effective April 1, 2009.  The issue is whether a higher rating is warranted from that date.  

When he was seen in a private facility in February 2009, approximately one year following the arthroplasty, the Veteran stated he was doing fairly well, except for some lateral aching.  His ligaments were stable.  In September 2009, the Veteran had full extension of the right knee and he could flex it past 115 degrees.  The September 2010 VA examination revealed that extension was to 5 degrees and flexion was to 95 degrees.  These movements produced pain at the extremes.  It was noted, however, there was no additional limitation of motion with repetitive movement.  The record fails to establish the Veteran has severe painful motion or weakness so as to warrant a 60 percent evaluation under Diagnostic Code 5055.  The Board notes the limitation of motion that is present does not support a higher rating.  Moreover, since ankylosis has not been shown, there is no basis for a higher rating under the provisions of Diagnostic Code 5256.

Thus, the Board concludes that the 10 percent schedular evaluation in effect prior to February 19, 2008, and the 30 percent rating in effect from April 1, 2009, most closely reflect the severity of the Veteran's right knee disability.  The medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his right knee disability has increased in severity, so as to warrant a rating in excess of 10 percent for it prior to February 19, 2008, 2009, or 30 percent from April 1, 2009.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his right knee disability.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for his right knee disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The September 2010 VA examination revealed there was no decrease in the range of motion with repetitive motion.  There was no evidence of weakness, fatigue or incoordination following three repetitions of motion.  Any pain the Veteran experiences is contemplated in the evaluation that has been assigned.  

B.  Right shoulder 

Bursitis will be rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

A 30 percent evaluation may be assigned for limitation of motion of the arm of the minor extremity to 25 degrees from the side.  When the motion is limited to midway between the side and shoulder level or at the shoulder level, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 40 percent evaluation may be assigned for fibrous union of the humerus of the minor extremity.  A 20 percent evaluation may be assigned for recurrent dislocation of the humerus of the minor extremity at the scapulohumeral joint with frequent episodes and guarding of all arm movements or with infrequent episodes, and guarding of movement only at the shoulder level.  A 20 percent evaluation may also be assigned for malunion of the humerus with marked or moderate deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

A 20 percent evaluation may be assigned for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula of the minor extremity with loose movement.  A 10 percent evaluation may be assigned for nonunion of the clavicle or scapula without loose movement or for malunion of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The record shows the Veteran is left-handed.

VA outpatient treatment records show the Veteran was seen in October 2001 and reported an increase in his right shoulder pain for two days.  He denied any particular incident causing this.  An examination revealed full range of motion of the right shoulder.  The pain was localized to the joint and superior scapula.  There was no loss of sensory or motor function.  The assessment was exacerbation of chronic right shoulder pain.  Medication was prescribed.  In December 2001, the Veteran characterized the pain as a dull aching and rated as 8/10.  He said shoulder movement aggravated the pain.  He was taking medication (Celebrex) that had moderately alleviated the pain.  An examination showed he had normal range of motion with pain on abduction.  The assessment was impingement syndrome of the right shoulder.  

The Veteran was afforded a VA examination in May 2004.  He related that anti-inflammatory medication and exercises had helped significantly.  His symptoms consisted of pain with overhead lifting, but the pain was minimal, provided he kept his activities below shoulder level.  His symptoms had no adverse effects on his activities of daily living or his occupation.  Forward flexion and abduction were to 180 degrees, with pain during the last 45 degrees of each movement.  External rotation was to 90 degrees without pain and internal rotation was to 90 degrees, with pain at the extremes.  No crepitus was noted.  

On VA examination in January 2009, the Veteran related he had pain in his right shoulder every day with use.  He was unable to raise it above his head, lift or extend it.  He took medication for pain.  He was unable to lift more than eight pounds.  There were no flares, and the shoulder condition did not result in any job restriction.  An examination revealed no tenderness of the right shoulder.  Forward flexion was 0 to 145 degrees, abduction was 0 to 120 degrees, external rotation was 0 to 90 degrees, and internal rotation was 0 to 80 degrees.  There was pain with all ranges of motion.  There was significant crepitus on range of motion testing.  He had 5/5 motor strength and normal sensation in the right upper extremity.  The impression was right shoulder arthritis with impingement.

Private medical records show the Veteran was seen in September 2008 and reported progressive discomfort over the past several months, worse with activity.  He said he had difficulty with lifting and pain at rest when lying on his right side.  It was noted he had a positive impingement sign.  He continued to have discomfort and pain with elevation the next month.  It was stated that recent magnetic resonance imaging demonstrated a small full thickness tear of the anterior aspect of the supraspinatus.  He was given an injection.  He had similar complaints in November 2008, but it was indicated his motion had improved.  The Veteran was seen in April 2009 and reported only modest improvement in his symptoms after being sent to physical therapy in February 2009.  On examination, forward flexion was to 170 degrees and abduction was to 90 degrees, both without scapular splinting, but with moderate pain.  The assessment was rotator cuff tendinitis versus partial-thickness rotator cuff tear of the right shoulder.

A VA examination was conducted in September 2010.  The Veteran stated he had pain in his right shoulder every day.  It was worse with activity.  He was unable to describe the severity, frequency and duration of flares.  He indicated the pain was worse after activity.  An examination disclosed the Veteran was unable to lift his right arm over his shoulder.  He could not lift more than 10 pounds.  It was noted he worked full time, and had a pretty sedentary job.  An examination demonstrated the Veteran was able to shrug his right shoulder.  Forward flexion was 0-140 degrees, with pain at 140 degrees; and abduction was 0-120 degrees, with pain at 120 degrees; external rotation was 0-90 degrees, with pain at 90 degrees; and internal rotation was 0-80 degrees, with pain at 80 degrees.  There was no decrease with repetitive movement.  The examiner also stated the right shoulder had no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use.  The impression was right shoulder bursitis with impingement.  

Although the Veteran has asserted he has difficulty raising his arm above shoulder level, whenever his range of motion has been tested, he has been able to do so.  There is no clinical evidence of malunion or dislocation of the humerus.  The Board acknowledges that pain on motion has been documented on numerous occasions.  The Board observes that the September 2009 VA examination established there was no decrease in the range of motion with repetitive movement.  The shoulder was not additionally limited by pain, fatigue, weakness or lack of endurance.  Thus, a higher rating based on such findings is not warranted.  See DeLuca 8, Vet. App. 202.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his right shoulder disability has increased in severity, so as to warrant a rating in excess of 10 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his right shoulder disability.

The Board has also considered whether the Veteran's service-connected right knee and right shoulder disabilities present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disability at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right foot disability is denied.

A rating in excess of 10 percent for status post arthroscopic surgery of the right knee, prior to February 19, 2008, is denied.

A rating in excess of 30 percent for arthritis of the right knee, status post arthroplasty, from April 1, 2009, is denied.

An increased rating for right shoulder bursitis is denied.


REMAND

The Veteran also asserts service connection is warranted for arthritis of multiple joints.  In its July 2010 remand, the Board directed that an examination be performed to determine whether arthritis present in any joint not currently service-connected was related to service or any of the Veteran's service-connected disabilities.  The examiner was specifically requested to state whether any arthritis had been chronically worsened by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board acknowledges that a VA examination was conducted in September 2010, and a clarifying opinion was obtained in January 2012.  However, neither of these reports indicated whether any arthritis that is present had been worsened by a service-connected disability.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Following the September 2010 examination, the examiner commented that the Veteran's service-connected bilateral knee disabilities could cause arthritis in the lumbar and cervical spine due to compensation and abnormal gait-related changes.  

The physician who reviewed the claims folder in January 2012 stated there was no evidence of arthritis or disc disease of the lumbar spine by X-ray as would be expected if the lumbar spine problem were secondary to his service-connected knee disability.  He added that lumbar spondylosis is usually a congenital condition and is not caused by abnormal gait.  The physician added that the Veteran's gait was not sufficiently antalgic to have caused his back problem.  The reports also provide conflicting information concerning the presence of arthritis in the hips.  

X-rays of the lumbar spine at a VA facility in December 2004 revealed severe spurring at nearly every level.  The impression was degenerative spondylosis.  X-rays of the cervical spine at a private facility in June 2007 show degenerative spondylitic changes.  It was also reported that X-rays in July 2008 revealed osteoarthritis of each hip.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected bilateral knee disabilities caused or aggravated (permanently worsened the underlying disorder beyond its normal course) arthritis in any joint for which service connection has not already been established.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The examiner should comment whether the Veteran has arthritis in any joint, to include the hips, lumbar spine and cervical spine.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


